 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   FRANK UVALLES RODRIGUEZ,                        )    Civil No. 2:19-cv-00158-EFB
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A FIRST EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER MSJ
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her motion for summary judgment. Defendant respectfully requests this extension of time
25   because of an extremely heavy workload, including ten other district court due within the next
26   month, as well preplanned leave upcoming in August as part of a family vacation.
27
28   Stip. to Extend Def.’s MSJ


                                                      1
 1          The new due date for Defendant’s MSJ will be Monday, September 9, 2019.
 2
 3
                                              Respectfully submitted,
 4
 5   Date: August 14, 2019                    OSTERHOUT BERGER DISABILITY LAW

 6                                     By:    /s/ Meghan O. Lambert*
                                              MEGHAN O. LAMBERT
 7                                            * By email authorization on August 14, 2019
 8                                            Attorney for Plaintiff

 9
     Date: August 14, 2019                    McGREGOR W. SCOTT
10
                                              United States Attorney
11
                                       By:    /s/ Michael K. Marriott
12                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
13
                                              Attorneys for Defendant
14
15   Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18
19
20
21
22                                            ORDER

23
     APPROVED AND SO ORDERED.
24
25   DATED: August 15, 2019
                                              HONORABLE EDMUND F. BRENNAN
26                                            UNITED STATES MAGISTRATE JUDGE
27
28
     Stip. to Extend Def.’s MSJ

                                                 2
